FILED
                            NOT FOR PUBLICATION                             OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARISA GARCIA-VILLAREAL,                         No. 05-76719

              Petitioner,                        Agency No. A096-234-295

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 16, 2010
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and COLLINS, District
Judge.**

       Marisa Garcia-Villareal is a native and citizen of Mexico who petitions for

review of a decision of the Board of Immigration Appeals (“BIA”) holding that her

California conviction for welfare fraud rendered her ineligible for cancellation of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
removal under 8 U.S.C. § 1229b(b). She contends that she is eligible for

cancellation because § 1229b(b)(1)(C)’s reference to 8 U.S.C. § 1227(a)(2) does

not apply to her as an alien who was never admitted.

      Garcia-Villareal’s argument is foreclosed by this court’s decision in

Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir. 2004). In Gonzalez-

Gonzalez, we rejected the argument that “crimes of domestic violence” listed in

§ 1227(a)(2) did not apply to the alien in that case because he had never been

admitted. Id. at 653. We held that § 1229b(b)(1)(C)’s reference to an alien who

“has not been convicted of an offense under section . . . 1227(a)(2)” clearly meant

a conviction “described under” that section, and therefore that an alien can be

barred from cancellation by a conviction for an offense described under §

1227(a)(2) even if the alien is not deportable under that section. Id. at 652.

      We also recognized in Gonzalez-Gonzalez that Chevron deference to the

BIA would apply if § 1229b(b)(1)(C) were ambiguous. Id. at 651. Here, even if

we were to hold that § 1229b(b)(1)(C) is ambiguous insofar as it may apply to a

person seeking to qualify for the petty offense exception to a crime involving

moral turpitude under § 1182(a)(2)(A)(ii)(II), the same Chevron deference would

apply. The BIA has recently issued a published opinion holding that the petty

offense exception is irrelevant when an alien is otherwise ineligible for


                                           2
cancellation because of a conviction for a crime described under § 1227(a)(2). See

Matter of Almanza-Arenas, 24 I. & N. Dec. 771, 776 (BIA 2009). As the BIA’s

interpretation of the statute is reasonable, Garcia-Villareal’s attempt to distinguish

Gonzalez-Gonzalez as dealing with a separate provision in the deportability statute

fails.

         The petition for review is DENIED.




                                           3